Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2016

                                       No. 04-15-00280-CR

                                        Driss NASSOURI,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2608
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        On June 27, 2016, Appellant filed a motion for extension of time to file his motion for
rehearing and motion for en banc reconsideration. Appellant’s motion is granted. Any motion
for rehearing or motion for en banc reconsideration is due to be filed with this court no later than
July 14, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court